                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA
    THOMAS E. LAVIN, MD, et al.                          CIVIL ACTION NO. 2:19-11348


    VERSUS                                               SECTION T

    PRACTICE PROTECTION FUND,     JUDGE GREG G. GUIDRY
    AMERICAN EXCESS UNDERWRITERS,
    INC., et al.

                                                   Order

         Before this Court is a Motion to Remand filed by Matthew S. French, M.D., James A.

Leithead, III, M.D., Thomas E. Lavin, M.D., James G. Redmann, M.D., Michael J. Thomas, M.D.,
                                               1
and Clark G. Warden, M.D. (“Plaintiffs”).          Practice Protection Fund (“PPF”), American Excess

Underwriters, Inc., Jack A. Andonie, M.D., A. J. Binder, M.D., Gerald M. Robertson, M.D., Jeffery

Coco, M.D., and John D. Martin, M.D. (“Defendants”) have filed oppositions to the Motion to

Remand.2 For the following reasons, the Motion to Remand is DENIED.

                            FACTUAL AND PROCEDURAL HISTORY

         This case arises from Plaintiffs’ claims related to professional liability insurance provided

by the Defendants.3 Plaintiffs each individually entered into contracts with PPF whereby PPF

would provide “claims made” professional liability coverage for each Plaintiff. Plaintiffs received

professional liability coverage from PPF from 2011 to 2018.4 In July 2018, Plaintiffs decided not

to renew their PPF insurance contracts. At that time, Defendants were paying for the defense of

eleven professional liability claims pending against Plaintiffs. After the failure to renew,



1
  R. Doc. 11.
2
  R. Doc. 15; R. Doc. 16.
3
  R. Doc. 11.
4
  R. Doc. 1-1, p. 22.

                                                     1
Defendants notified Plaintiffs that Defendants would no longer cover the attorney’s fees and legal

expenses for the eleven pending claims.

        On October 3, 2018, Plaintiffs initiated this action by filing a Petition for Declaratory

Judgment in the 22nd Judicial District Court for the Parish of St. Tammany. Plaintiffs sought a

declaratory judgment interpreting the terms of the contracts between parties and alleged that

Defendants were in violation of the Unfair Trade Practices provision of the Louisiana Insurance

Code, La. R.S. 22:1973(C).5 On May 2, 2019, Plaintiffs amended their petition to add new parties

and new Louisiana state law fraud claims, tort claims, and breach of fiduciary duty claims.

Additionally, Plaintiffs’ amended petition asserts that the state law claims support a claim against

Defendants under the federal Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §

1961, et seq. (“RICO”).6 On June 24, 2019, Defendants removed this matter asserting federal

question jurisdiction under 28 U.S.C. 1441(a).7 Plaintiffs have moved to remand the case

contending this Court lacks jurisdiction because the state law claims predominate.8

                                           LAW AND ANALYSIS

        Courts should determine whether subject-matter jurisdiction is present before addressing

other issues.9 Federal courts are courts of limited jurisdiction, possessing only the authority granted

by the United States Constitution and conferred by the United States Congress.10 Specifically,

federal courts were given original jurisdiction over “all civil actions arising under the Constitution,

laws, or treaties of the United States.”11 A defendant may remove a civil action filed in state court



5
  R. Doc. 1-1.
6
  R. Doc. 15.
7
  R. Doc. 1-1.
8
  R. Doc. 11.
9
  Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir.
1977) (per curiam)).
10
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
11
   28 U.S.C. § 1331

                                                         2
if the plaintiff could have brought the action in federal court from the outset.12 Given the significant

federalism concerns implicated by removal, the removal statute is strictly construed, “and any

doubt about the propriety of removal must be resolved in favor of remand.”13

        Plaintiffs’ complaint asserts multiple grounds for relief, including a RICO claim.14 The

RICO statue creates a federal remedy enacted by Congress which confers federal jurisdiction to

the district courts of the United States.15 Federal and state courts have concurrent jurisdiction over

RICO claims.16 The Fifth Circuit has held that when federal and state courts have concurrent

jurisdiction, the defendant can remove the action to federal court.17 Accordingly, Defendants’

removal of Plaintiffs’ RICO claim was proper.18 Although Plaintiffs contend this case arises under

predominantly state law,19 the Fifth Circuit has held that district courts do not have the authority

to remand cases properly removed for federal question, but may remand cases which are not

independently removable.20

        Plaintiffs also contend the state law claims may be remanded. Congress has granted

discretionary authority for supplemental claims arising under state law “that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy.”21 The Supreme Court has held this test is satisfied if the claims arise from a




12
   See 28 U.S.C. § 1441(a).
13
   Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008) (citation omitted); Gasch v. Hartford Accident & Indem.
Co., 491 F.3d 278, 281-82 (5th Cir. 2007) (citations omitted).
14
   R. Doc. 15.
15
   18 U.S.C.A. § 1965.
16
   Goldman v. Hartford Life & Acc. Ins. Co., 2005 WL 1457416, at *2 (E.D. La. June 16, 2005) (citing
Lichtenberger v. Prudential-Bache Sec., Inc., 737 F.Supp. 43, 44 (S.D.Tex.1990)).
17
   Baldwin v. Sears, Roebuck and Co., 667 F.2d 458, 460 (5th Cir.1982).
18
   See Lichtenberger, 737 F.Supp. at 44 (denying motion to remand RICO claim to state court because federal and
state courts have concurrent jurisdiction over RICO claims).
19
   R. Doc. 11.
20
   See Poche v. Texas Air Corps, Inc., 549 F.3d 999, 1005 (5th Cir. 2008).
21
   28 U.S.C. 1367.

                                                         3
“common nucleus of operative facts.”22 The RICO allegations are based on facts related to the

state substantive claims. The factual allegations supporting the state law claims for fraud, unfair

trade practices and breach of fiduciary duty form the basis for Plaintiffs’ RICO claims. Therefore,

the issues of the state law claims and the RICO claims arise from a common nucleus of operative

facts satisfying the requirements for supplemental jurisdiction. Therefore, this Court has

supplemental jurisdiction over Plaintiffs’ state law claims.

                                                CONCLUSION
           Accordingly, for the foregoing reasons, IT IS ORDERED that the motion to remand23 is

DENIED.

           New Orleans, Louisiana, on this ___ day of January, 2020.




                                                                GREG GERARD GUIDRY
                                                              UNITED STATES DISTRICT JUDGE




22
     United Mine Works of Am. v. Gibbs, 383 U.S. 715, 725 (1966).
23
     R. Doc. 11.

                                                         4
